Citation Nr: 0939547	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned in a May 2009 
Travel Board hearing, a transcript of which is included in 
the claims file.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's current 
bilateral hearing loss is the result of his service. 

2.  It is as likely as not that the Veteran's current 
tinnitus is the result of his service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss and for 
tinnitus is established.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, specifically, his 
work through most of his military career as a radio intercept 
operator.  He reported spending six months training with 
earphones and learning Morse code, followed by two years as a 
radio intercept operator in the Philippines, after which he 
was a radio intercept operation instructor for six months.  
He described ten to twelve hour shifts with extensive use of 
radio earphones monitoring loud Morse code and verbal 
communications with frequent ear piercing noises.

The evidence, including service personnel records (SPRs), 
verifies the Veteran's MOS of radio intercept operator.  The 
Veteran's testimony is found to be credible. 

The only service treatment record (STR) available is the 
separation examination, which indicates that an audiological 
evaluation was omitted.  However, the Veteran's exposure to 
loud noise is conceded. 

Several private audiological evaluations have been performed 
by Dr. "M." since December 2004, at which time the Veteran 
was first diagnosed with neurosensory hearing loss and 
secondary tinnitus. 

A VA audiological evaluation was performed in December 2007.  
The evaluation revealed normal hearing sloping to mild to 
severe sensorineural hearing loss bilaterally, as measured by 
the VA standards stated above and explained in 38 C.F.R. 
§ 3.385.  The VA examiner opined that it is less likely as 
not (less than 50/50 probability) that the Veteran's 
bilateral hearing loss and tinnitus are caused by or a result 
of military noise exposure.  The examiner's opinion was based 
upon "clinical expertise and medical literature".  

Dr. M. submitted an opinion letter in June 2008 stating in 
which he noted the Veteran's significant noise exposure in 
the military, including guns and working as a radio intercept 
operator.  Dr. M. stated, "In my view, your exposure to 
noise in the military has contributed to your current hearing 
loss.  This is also contributing to the tinnitus you are 
experiencing."  Again, the Board finds the Veteran's 
testimony at the May 2009 hearing to be credible.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the Veteran's bilateral hearing loss and tinnitus 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

ORDER

Service connection for bilateral hearing loss and for 
tinnitus is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


